Citation Nr: 0325758	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  97-23 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), from March 21, 1996 to 
June 9, 1996, and in excess of 50 percent on and after August 
1, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active service from August 1964 to August 
1968.

The current appeal arose from a December 1996 rating 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

The RO denied entitlement to a rating in excess of 30 percent 
for PTSD, and granted a temporary total convalescence 
evaluation for PTSD effective from June 10, 1996 to July 31, 
1996.

In August 1998, the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative action.

In November 1999 the RO granted entitlement to an increased 
evaluation of 50 percent for PTSD effective from August 1, 
1996.  However, since this was not the maximum assignable, 
the issue remained on appeal. AB v. Brown, 6 Vet. App. 35 
(1993).

In September 2001, the Board remanded the case a second time 
for hearing clarification purposes.

The veteran testified before a hearing officer at a hearing 
held at the RO in February 2002.  A transcript of that 
hearing is currently associated with the Board.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  From March 21, 1996 to June 9, 1996, and on and after 
August 1, 1996, the veteran's PTSD has been shown to be 
productive of total social and industrial impairment.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the veteran, 
from March 21, 1996 to June 9, 1996, and on and after August 
1, 1996, the criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996); 38 C.F.R. 
§ 4.130; Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 
8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's record of service (DD-214) reflects that he was 
in combat and received the Purple Heart, the Vietnam Service 
Medal, Vietnam Campaign Medal, and Presidential Unit 
Citation, among others.  He is noted to be service connected 
for shrapnel wounds.

Service medical records reflect treatment for complaints of 
chronic anxiety noted following treatment for his shrapnel 
wound in November and December 1966.  He was also seen in 
neuropsychology consult in June 1967 for speech problems and 
feelings of insecurity and was found not to have any thought 
disorder.  

Service connection was granted for anxiety neurosis by the RO 
in August 1971 and a 10 percent evaluation was assigned.

VA treatment notes reflect that the veteran was hospitalized 
from April to May 1987 for psychiatric problems that included 
nightmares, insomnia, flashbacks and agitation over the past 
eight months and a history given of severe combat stressors.  
The nightmares were said to occur nightly.  He was diagnosed 
with PTSD during this hospital stay.  The RO reclassified his 
disorder as PTSD in a September 1987 rating decision that 
assigned a 30 percent evaluation for this disability 
following a temporary total disability evaluation for this 
period of hospitalization.  

In October 1995 the veteran filed for Chapter 29 benefits for 
a period of hospitalization greater than 21 days.  

The medical evidence obtained in conjunction with this claim 
shows that the veteran was hospitalized from September to 
October 1995 for PTSD with increasing depression and 
outbursts of violence.  He had increased problems with 
impulse control, rage, depression, decreased self-esteem and 
increased nightmares over the past several weeks prior to 
admission.   He was noted to have been diagnosed with PTSD 
since the 1980's, with a recent exacerbation of symptoms over 
the past five months.  He had been feeling more out of 
control with increased episodes of nightmares and flashbacks 
to Vietnam over the past several weeks.  He denied suicidal 
or homicidal ideations and had no sleep problems.  

He indicated that he had recent stressors stemming from an 
incident in which he had been arrested for an altercation and 
his mother died from complications of a heart attack she 
suffered while on the way to bail him out.  He felt a great 
deal of guilt over her death.  He described multiple problems 
in his personal life, having separated from his third wife 
and was going through a divorce.  He described having 
problems resulting from a crack cocaine habit.  He indicated 
he had stopped using crack in 1994.  He also described having 
problems with altercations between a woman he had been 
involved in, as well as with others.  He also indicated that 
he was drinking heavily over the past several months, and had 
some driving under the influence (DUI) charges and 
altercations.  He said he drank about 12 to 14 beers a night 
Thursday to Saturday.  He admitted that his drinking caused a 
significant part of his outbursts and that guilt over his 
mother's death seemed to have worsened his PTSD symptoms.  

His work history was notable for having gone through multiple 
jobs since Vietnam.  He had been involved with martial arts 
for eighteen years and had opened several different martial 
arts schools.  His last martial arts school had closed after 
his wife refused to join him in Louisiana where the school 
was located.  

On admission examination, he was pleasant and cooperative, 
and looked and acted normal.  His speech was normal, his mood 
was depressed and his affect was restricted, although it was 
appropriate with his thought content.  His thought processes 
were normal and he denied suicidal and homicidal ideations.  
Over the course of hospitalization, he underwent 
psychotherapy to work on his issues of anger control and 
guilt, and was scheduled to undergo substance abuse treatment 
for his alcohol abuse.  The hospital report shows a Global 
Assessment of Functioning (GAF) score of 50 on admission and 
a GAF) score of 70 on discharge in October 1995.  

One day after being discharged from the hospital, the veteran 
was then admitted to the substance abuse rehabilitation 
program for treatment of alcohol and polysubstance abuse.  
That report shows he had a history of drug and alcohol abuse 
since he was in the military.  His social and military 
history was reviewed and he was noted to have spend two years 
studying psychology and sociology in college.  He did not 
complete college due to fighting with his first wife.  He was 
noted to have trained in martial arts and opened several 
martial arts schools, having closed the last one eight months 
earlier.  

His first marriage was said to have ended in part due to PTSD 
related episodes in which he would become violent, hitting 
walls.  His second marriage was also described as violent, 
with much arguing.  He was noted to be separated from his 
third wife for about a year, and had numerous altercations 
with the third wife after she left him.  He was noted to have 
problems with his current girlfriend who filed charges 
against him for destruction of property while in a fight and 
he was also awaiting DUI sentencing.  Mental status 
examination revealed no significant findings other than some 
stuttering when talking about emotional subjects.  
He denied hallucinations, homicidal and suicidal ideations.  
He showed no psychotic symptoms.  Following detoxification 
and rehabilitation, he underwent group and individual 
therapy.  He was noted to be reluctant to discuss his PTSD 
symptoms because he felt it wasn't appropriate in a substance 
abuse treatment unit.  

The veteran was hospitalized in June 1996 for worsening PTSD 
symptoms and an exacerbation of depression symptoms.  He 
complained of increased flashbacks, nightmares, and 
exacerbation of depression with increase in the vegetative 
signs and symptoms of depression.  He indicated that he had 
increased stressors in his life including separation from his 
wife, and he had increased violence because of this.  

His violent behavior included frequent fights.  He stated 
that he got into fights when he drinks.  He has had signs and 
symptoms of depression including decrease in sleep, decrease 
in appetite, decrease in motivation, decrease in energy, 
decrease in concentration, decrease in outside interests and 
decrease in pleasures in general.  He was very tearful when 
discussing these and his PTSD symptoms.  He had suicidal 
ideation but no definite plan.  He denied homicidal ideation 
and had no auditory or visual ideations.  He admitted to 
marijuana use and drinking about one and a half weeks prior 
to admission. 

Socially, the veteran was separated from his current wife and 
was living with his brother and sister in law.  He had a work 
history of having been a martial arts teacher for 18 years 
and had a history of construction work.  His legal history 
was noteworthy for an impaired driving charge in September 
1995.  Mental status examination revealed the veteran to be 
organized with fluent speech.  His speech was normal in rate, 
rhythm and content without delusions.  He had no auditory or 
visual hallucinations.  His insight and judgment was intact.  

The veteran underwent various types of therapy and was placed 
on Trazodone during the course of hospitalization.  The 
hospital report described the veteran as stable at discharge 
but did not include a GAF.  The veteran was discharged on 
July 1, 1996 and referred for a 90-day outpatient care 
rehabilitation through the Substance Abuse Clinic and then 
for follow-up care through the Mental Health Clinic.  

The veteran underwent a VA psychiatric examination in June 
1997.  The examiner reviewed the veteran's military and post 
military history including his multiple hospitalizations.  
His employment history was noted to include construction work 
and that his longest stint of employment was for 3 years.  He 
stated that on many occasions due to his intolerance of the 
opinions of others and unwillingness to follow direction, he 
walked away from numerous jobs.  He denied having any 
problems with attendance or job performance.  

He described his current symptoms as currently the same 
severity as when he was hospitalized in June 1996.  He 
indicated that he was abstinent from alcohol and drugs since 
being operated for an ulcer, but that since his abstinence, 
his PTSD symptoms have been aggravated and intensified.  He 
believed the drugs and alcohol had dampened the effects of 
his PTSD symptoms.  He described his nightmares and 
flashbacks as more intense, disturbing and disruptive.  He 
stated that he continues having difficulty sleeping and 
contemplated suicide, but formed no plans to do so.  He 
claimed to be impatient and intolerant of the opinion of 
others.  He claimed to only have a few friends since his wife 
separated from him.  He described his mother's death as an 
additional stress on him.  He indicated that he had several 
drug or alcohol related arrests and that his legal situation 
has improved as a result of his abstinence.  

On objective examination, the veteran was noted to be thin, 
neatly groomed, slow moving and slow of speech.  He expressed 
depressed ideations and intolerance for the opinions of 
others, which led to social isolation and separation from his 
wife.  
The examiner diagnosed PTSD and listed a GAF score of 40.  
The examiner did not indicate whether this score reflected 
the veteran's impairment at the time of the examination or 
the veteran's overall impairment due to PTSD.

In August 1999 a decision from the Social Security 
Administration shows it was determined that the veteran was 
disabled from substantial gainful employment based on several 
impairments including PTSD symptoms.  Volumes of VA and 
private medical records were obtained in conjunction with his 
claim for Social Security disability benefits.  
These records show long-term treatment for severe PTSD 
complaints, as well as for substance abuse problems.  They 
also include duplicates of some VA records and examination 
reports already of record.

Among these Social Security records are reports from RPG 
treatment showing various problems related to PTSD and 
alcohol problems from November and December 1995.  In 
February 1996 he was noted to be drug free since a relapse in 
December and was working a good full time job.  However in 
March 1996, he reported having been arrested for an assault 
of a roommate who had been intoxicated.  The veteran 
acknowledged that combat issues caused him to overreact.  
Within the same month, he also admitted having relapsed on 
alcohol and complained of nightmares, intrusive memories and 
isolation.  He admitted continued struggles of shame and 
guilt over incidents that occurred in Vietnam in another 
psychology note dated in March 1996.  

A treatment note in May 1996 reflects that the veteran was a 
no show but had earlier announced that he would no longer 
attending group as his probation had ended.  In July 1996 he 
was noted to be on medical leave from the program due to 
hospitalization in intensive care for an unspecified illness.

VA records from July 1997 reveal treatment for 
intensification of PTSD symptoms.  July was noted to be the 
same month that he saw most of his major combat.  His 
nightmares increased along with persistent anxiety.  His 
Trazadone dosage was adjusted.  An August 1997 psychiatric 
evaluation discussed his current symptoms as nightmares 
related to his combat experience.  Vocationally he was noted 
to have worked construction.  Socially he was noted to have 
problems in his three marriages.  Another August 1997 
treatment record suggested that most of the veteran's 
problems seemed to be due to personality issues in relating 
to others although it acknowledged the presence of PTSD.  A 
GAF score of 65 was assigned.  Other treatment notes from 
August 1997 reflect continued struggles with substance abuse 
problems and PTSD symptoms.  


Records from September 1998 reflect that the veteran was seen 
in psychotherapy for increased PTSD symptoms.  He continued 
to wrestle with guilt over incidents in Vietnam.  He was 
noted to have been sober for 2 years and involved in exercise 
to improve his physical and mental health.  His PTSD symptoms 
were said to increase during July and August, which were 
anniversary months.  

The records obtained in conjunction with the Social Security 
decision include an October 1998 Social Security Functional 
Capacity assessment that determined the veteran to be 
moderately limited by psychological problems and that he did 
not have the capacity to persist with gainful activity.  

VA records from October and November 1998 reflect increased 
PTSD symptoms due to increased dreams that made him feel out 
of control.  He was noted to express suicidal feelings in 
October 1998, but was afraid to die.  He also was having 
severe stomach pain.  He expressed feelings of loneliness and 
that he had no one to talk about his Vietnam experiences.  In 
November 1998, his stomach pain was treated and he 
acknowledged that his PTSD symptoms worsened with physical 
illness.  He also linked a certain dream about Vietnam to 
times when his combat injured arm hurts.  By December 1998, 
the veteran reported increased feelings of depression tied to 
pressures from the holiday season, plus dealings with his ex-
wife.  

Also obtained in conjunction with the Social Security 
decision is a January 1999 medical assessment of the 
veteran's ability to do work.  This report reflects findings 
that the veteran's PTSD symptoms, such as irritability, 
flashbacks, hypervigilance, startle response and avoidance of 
others made it difficult for him to work with others.  His 
symptoms were said to vary from day to day depending on the 
amount of sleep he received, nightmares and other stressors.  
Thus it was felt his behavior was unpredictable and unstable.  
His depression and concentration problems were viewed as 
likely to make it difficult for him to understand and retain 
complex job instructions.  His psychological problems made it 
unlikely that he would be unable to behave in an emotionally 
stable or predictable manner for a sustained period of time.  
His symptoms were again noted to likely vary in intensity 
from day to day.  

A January 1999 VA psychotherapy individual note summarized 
the veteran's PTSD symptoms as severely affecting his 
occupational functioning.  He was noted to exhibit extreme 
physical reaction when exposed to reminders of Vietnam, such 
as seeing helicopters and Asian people.  He felt distant from 
and distrustful of people.  He tended to isolate himself from 
others and did not feel safe in public places.  He also 
complained of severe guilt about some of his actions in 
Vietnam and some incidents.  The guilt from Vietnam was said 
to greatly contribute to his ongoing problems with guilt, 
depression and inability to interact appropriately with 
others.  

The psychotherapist reviewed the veteran's medical records 
and opined that it was apparent that the veteran's current 
symptoms had changed little since 1988.  The examiner also 
opined that the veteran's current sobriety actually 
contributed to his PTSD symptoms because it allowed him to 
experience emotions, feelings and thoughts that had been 
previously numbed by drugs and alcohol.  

The report of a March 1999 VA examination and claims file 
review revealed the veteran's current situation in which he 
lived by himself.  He was able to cook and clean up after 
himself and did some shopping.  He was noted to have lost his 
license several years ago.  He had not worked since 1995 
because of PTSD symptoms, as well as other physical problems.  
He stated that he had no close friends, but had some 
acquaintances who assisted him when he needed help.  He did 
not participate in social or community activities, but spent 
his spare time reading, watching TV or doing yard work. 

The veteran's subjective complaints were of guilt feelings 
about things he did in Vietnam.  He went into detail about 
these experiences.  He now had continued nightmares about 
Vietnam.  He claimed he had trouble getting to sleep and then 
only sleeps four or five hours.  He described recurrent 
suicidal thoughts, but no plans to commit the act.  He cited 
intrusive thoughts triggered by helicopters, fish and rotting 
food.  He described having poor temper control.  On physical 
examination, he appeared in a state of disarray.  His 
clothing was unclean and disheveled.  He had long hair and 
appeared older than his stated age.  

His speech was normal and coherent.  There was no evidence of 
hallucinations, delusions or bizarre behavior.  His thoughts 
were organized and goal directed.  His memory, orientation 
and concentration were intact.  

The examiner diagnosed the veteran with PTSD and assigned a 
GAF score of 40 based only on psychological, social and 
occupational function.  

The report of a May 2000 VA examination is noted to address 
muscle injuries and not any PTSD symptoms.  

A December 2000 letter from the veteran's therapist reflects 
her opinion that the veteran was severely disabled due to his 
PTSD.  

In February 2002 the veteran testified at a RO hearing that 
he was currently receiving treatment from a social worker, 
who had seen him for the past five years.  He testified that 
he had flashbacks about once a month, nightmares weekly and 
panic attacks.  He testified that he avoided people and only 
associated with a grandson and a lady friend.  He testified 
that he avoided crowds and found it difficult to attend the 
hearing.  

The report of an August 2003 VA examination reflects a 
history of the veteran having significant problems with PTSD 
and substance abuse since he returned from Vietnam.  He was 
noted to have had significant problems with employment and 
relationships.  Even though he was now free of substance 
abuse, he was viewed as unable to work as he could not deal 
with stress.  He gave a history of walking off jobs in the 
past.  He indicated that he no longer attended group therapy 
as it was too stressful to talk about his Vietnam 
experiences.  He was noted to see his social worker on a 
monthly basis.  He gave a history of recurrent problems with 
intrusive thoughts, and flashbacks.  He indicated he improved 
over the years but also noted that he had avoidant behavior 
and used avoidance to deal with intrusive thoughts and 
memories.  


Socially he was noted to have last worked in 1995 as a 
carpenter.  He was noted to be on Social Security disability.  
He gave a history of significant relationship problems with 
three failed marriages.  He indicated he had some friends and 
a current girlfriend.  He had no current legal problems, 
although a history of DUI was noted.  He was trying to learn 
how to deal with flashbacks which were less than before.  He 
still had dreams, especially around war news.  He noted 
occasional panic attacks.  

On objective examination he was alert and oriented times 
three.  He remembered 2 out of three words in 3 minutes and 
could spell "world" backwards and forwards.  He noted some 
depressed mood and periodic anxiety attacks.  He avoided 
others and had some trust issues.  His sleep was disturbed.  
Attention and concentration were fair.  His overall hygiene 
was fair, but he looked partly disheveled.  There was no 
evidence of personality disorder noted.  He was cooperative.

The impression rendered was of an individual with heavy 
combat exposure and wounds.  He had periodic flashbacks, 
sleep disturbance and intrusive thoughts that still persist.  
He was noted to be 100 percent service connected for total 
unemployability.  He was still unable to work and his GAF 
score had not changed from the previous level of 40.  His 
strengths included no longer using substances other than 
tobacco.  The diagnosis was PTSD, chronic, polysubstance 
dependence in remission.  GAF was 40.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  In assessing the degree of disability of a service-
connected disability, the disorder is viewed in relation to 
its whole history.  38 C.F.R. § 4.1, 4.2.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history. 
38 C.F.R. § 4.2, 4.41 (2002). However, "the regulations do 
not give past medical reports precedent over current 
findings." Francisco v. Brown, 7 Vet. App. 55, 58 (1994). An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (2001).

During the pendency of this appeal, the laws and regulations 
governing the evaluation of mental disorders were changed, 
effective November 7, 1996. See 38 C.F.R. §§ 4.125, 4.126, 
4.130, as amended by 61 Fed. Reg. 52,695-52,702 (October 8, 
1996); see also VAOPGCPREC 11-97.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of appeals for Veterans Claims (CAVC) 
held that when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless otherwise provided by Congress.

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran. 




In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of the 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change. VAOPGCPREC 3-00.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas, supra, and 
Holliday v. Principi, 14 Vet. App. 280 (2001), were overruled 
to the extent that they conflict with Supreme Court and CAFC 
precedent.  However, Karnas remains in effect in adjudicating 
increased rating cases in which a diagnostic code has been 
revised during the pendency of the appeal.  

Under the provisions of the old rating schedule, a 10 percent 
evaluation was to be assigned where there has been mild 
social and industrial impairment.  A 30 percent evaluation 
was warranted for definite social and industrial impairment.

In this regard, the Board notes the CAVC's decision in Hood 
v. Brown, 4 Vet. App. 301 (1993), and VAOPGCPREC 9-93, which 
defined definite social and industrial impairment as 
impairment which is "distinct, unambiguous and moderately 
large in degree."  A 50 percent evaluation was warranted for 
considerable social and industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate to have been so adversely 
affected as to result in virtual isolation in the community; 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual had to 
be demonstrably unable to obtain or retain employment. 38 
C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

Under the revised criteria, PTSD is rated under the "General 
Rating Formula for Mental Disorders," Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2002).  These criteria contemplate that a 
10 percent disability evaluation should be assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or, symptoms controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsess ional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.
According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a) (2002).  

In addition, the evaluation must be based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination. Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment. 38 C.F.R. § 4.126(b) (2002).  

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2000).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. DSM-IV.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsess ional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

Scores ranging from 21 to 30 reflect behavior considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits if an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Preliminary Matter: Duty to Notify & to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.


VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the CAFC determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  

All available service medical records have been obtained, and 
the veteran has not alleged that additional service medical 
records exist that have not been associated with the claims 
file.  Private medical records were obtained.  

The Board internally requested further development in 
February 2003.  

A VA examination was conducted in accordance with the Board's 
development instructions, and copies of the reports are 
associated with the file.  The development the Board sought 
was completed in that the nature and severity of PTSD were 
addressed through the medical evaluation that the Board had 
requested.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, in the December 1996 rating decision, the RO 
further notified the veteran of the evidence that is 
necessary to substantiate his claim.  In addition, the RO 
informed the veteran in the Statement of the Case, and 
Supplemental Statements of the Case of the information, 
medical evidence, or lay evidence necessary to support his 
claim.  The June 2001 SSOC advised the veteran of the VCAA.  
The Board's remands of August 1998 and September 2001 further 
advised the veteran of evidence needed to support his claim.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and several supplemental statements of 
the case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments and evidence in support of the claim. 

In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran.  Quartuccio v. Principi, 16 Vet 
App. 183 (2002)


Therefore, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

In any event, any deficiencies in the duties to notify and to 
assist, to include those contrary to the CAFC's determination 
in Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, supra constitute harmless error and are not 
prejudicial to the appellant in view of favorable 
determination as further addressed below.


Increased Evaluation

Initially, the Board observes that the evidence of record 
provides a very mixed picture of the veteran's PTSD and the 
extent to which it impairs his social and industrial 
functioning.  A review of the record discloses that at first 
glance there appeared to be no evidence of symptoms meeting 
the criteria for a rating in excess of 30 percent prior to 
his June 10, 1996 hospitalization.  Complicating matters in 
this case is the fact that he received treatment for 
polysubstance abuse up until he quit substance abuse 
permanently after he was hospitalized in 1996.  However, 
later records would show that the substance abuse appeared to 
have been a means of self medicating for PTSD symptoms, and 
that as noted in January 1999, the veteran's sobriety 
actually enhanced the severity of his PTSD symptoms, as he 
was no longer emotionally numbed by substances.  

The evidence that is pertinent to the question of whether the 
veteran is entitled to a rating in excess of 30 percent 
disabling from March 21, 1996 to June 9, 1996 consists of the 
VA medical records leading up to March 1996.  These records 
include the records of hospitalization from September to 
October 1995 for PTSD which show increased problems with 
impulse control, rage, depression, decreased self esteem and 
increased nightmares over the past several weeks prior to 
admission.  These records also show problems with drinking 
and substance abuse.  His GAF score was noted to be 50 on 
admission and 70 on discharge.

Outpatient treatment records shortly before his July 1996 
hospitalization reflect a sudden downward turn in symptoms in 
March 1996, following an arrest for a physical altercation 
with a roommate.  The veteran admitted that combat issues had 
caused him to overreact.  Another March 1996 record revealed 
his problems related to a relapse in alcohol abuse as well as 
continued problems with PTSD symptoms.  

This evidence suggests that prior to his June 1996 
hospitalization that the veteran's PTSD symptoms were quite 
severe, to the point that his impulse control and anger were 
severely compromised, as evidenced by the altercation.  

The evidence subsequent to his June 1996 hospitalization 
clearly reflects that the veteran's PTSD symptoms were of 
such severity as to render him unemployable as of August 1, 
1996.  Other information of record shows the veteran has 
admitted to not being able to work since 1995.  

VA examination reports of June 1997, March 1999 and August 
2003 repeatedly listed his GAF score at 40 which, under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV) is 
indicative of serious social and occupational functioning 
(e.g., no friends, unable to keep a job). 

The VA records used in the Social Security decision reflect 
that the veteran had been unemployable for a number of years 
since 1996.  The Social Security disability evaluation of 
January 1999 remarked that the veteran was disabled from work 
due to his psychological problems.  

The overall medical evidence after June 1996 reflects the 
veteran's PTSD to cause very significant impairment in social 
and occupational functioning due to symptoms such as 
persistent flashbacks, intrusive thoughts, nightmares and 
isolation from others.  The most recent VA examination of 
August 2003 contained an opinion that the veteran remained 
unable to work due to PTSD symptoms.  

Given this evidence, the Board finds that the veteran's 
degree of social and occupational impairment clearly meets 
the criteria for at least a 70 percent, but are of such an 
extent that with application of reasonable doubt, they appear 
to more closely resemble the specific symptoms resulting in 
total impairment of social and industrial functioning 
outlined in the criteria for a 100 percent evaluation under 
Diagnostic Code 9411.  38 C.F.R. § 4.7.  

Furthermore, with application of reasonable doubt, and 
consideration of the medical evidence preceding June 1996, 
the Board finds that it is as likely as not that the 
veteran's symptoms were of this severity dating back to March 
21, 1996. 

In making this determination, the Board has found that with 
application of either the previous or amended criteria, of 
course in consonance with the appropriate effective dates, 
the veteran's PTSD has been productive of total disablement, 
both socially and industrially, thereby warranting assignment 
of the total evaluation of 100 percent from March 21, 1996 to 
June 9, 1996, and on and after August 1, 1996.


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted 
from March 21, 1996 to June 9, 1996, and on and after August 
1, 1996, subject to the laws and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



